Citation Nr: 0941759	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Whether clear and unmistakable error (CUE) is present in 
an April 28, 1999, rating decision which assigned the Veteran 
an initial rating of 40 percent for his grand mal epilepsy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.R., his wife, and R.R., his daughter



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied the Veteran service 
connection for migraine headaches.  This case also arises 
from a September 2006 rating decision which found no clear 
and unmistakable error in an April 28, 1999, rating decision 
that awarded the Veteran an initial 40 percent rating for 
grand mal epilepsy.  In April 2008, the Veteran, accompanied 
by his wife and daughter, testified before the undersigned 
Acting Veterans Law Judge, seated in Washington, D.C.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Based on the evidence of record and law as then in effect, 
the April 28, 1999, RO decision was not undebatably erroneous 
in assigning a 40 percent initial rating when establishing 
service connection for grand mal epilepsy, effective 
September 21, 1993.  




CONCLUSION OF LAW

The April 28, 1999, rating decision that assigned an initial 
evaluation of 40 percent for grand mal epilepsy, effective 
from September 21, 1993, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2009); 38 C.F.R. § 4.124a, Diagnostic Code 
8910 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue in this case involves a question of law based 
solely on a retroactive review of the documents of file.  As 
such, the provisions of the VCAA are not applicable.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce v. 
Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  In Livesay, the 
U.S. Court of Appeals for Veterans Claims (Court) noted that 
allegations of clear and unmistakable error are not 
conventional appeals and are fundamentally different from 
other kinds of action in the VA adjudicative process.  
Because the Veteran is not pursuing a claim for benefits, but 
rather is collaterally attacking a prior final decision, the 
duties to notify and assist as set forth in the VCAA are not 
applicable when adjudicating a clear and unmistakable error 
claim.  Livesay, 15 Vet. App. at 178-79.  

Nonetheless, the Board notes that basic principles of due 
process have been observed in this case.  A March 2006 letter 
from the RO notified the Veteran of the general requirements 
for the pleading of a clear and unmistakable error claim, and 
how he could submit additional arguments to VA.  Finally, he 
was afforded the opportunity to appear before the undersigned 
Acting Veterans Law Judge in April 2008.  

The Veteran has alleged clear and unmistakable error in a VA 
rating decision which assigned an initial 40 percent rating 
for his service-connected grand mal epilepsy.  

Where clear and unmistakable error is found in a prior RO 
decision, the prior decision will be reversed or revised.  
For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2009). 

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find clear and unmistakable error, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or the law 
in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication.  See Russell v. Principi, 3 
Vet. App. 310 (1992).

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.  In light 
of this, any argument that § 5107(b) has not been applied is 
inapplicable to a clear and unmistakable error claim.  

The Veteran contends the 40 percent initial rating assigned 
his grand mal epilepsy in April 1999 was inadequate and not 
supported by the evidence, and a 100 percent rating was 
warranted.  Within the April 1999 rating decision, the 
Veteran was assigned a 40 percent initial rating, effective 
September 21, 1993, under Diagnostic Code 8910, for grand mal 
epilepsy.  38 C.F.R. § 4.124a (1998).  This Diagnostic Code 
in turn makes reference to Diagnostic Code 8911, for petit 
mal epilepsy, which provides a 40 percent rating when there 
is at least 1 major seizure in the last 6 months or 2 in the 
last year, or averaging at least 5 to 8 minor seizures 
weekly.  A 60 percent rating is warranted when the disability 
averages at least 1 major seizure in 4 months over the last 
year, or 9 to 10 minor seizures per week.  An 80 percent 
rating is assigned when the disability averages at least 1 
major seizure in 3 months over the last year, or more than 10 
minor seizures weekly.  Finally, a 100 percent rating is 
warranted when the disability averages at least 1 major 
seizure per month over the last year.  When both major and 
minor seizures were present, VA was to rate based on the 
predominant type.  38 C.F.R. § 4.124a, Diagnostic Codes 8910-
11, Notes (1), (2) (1998).  The Veteran contends a 100 
percent (total) rating was warranted in April 1999.  

At the time of the April 1999 rating decision, the most 
recent evidence the RO had of record consisted of a July 1998 
VA neurological examination report.  On VA examination, the 
Veteran described two types of seizures, petit mal and grand 
mal.  He stated he experienced minor seizures daily, but 
could not estimate the frequency of his major seizures.  He 
could not remember when the last one occurred, but stated it 
was "only a short time ago."  

At an April 1998 personal hearing before a Veterans Law 
Judge, the Veteran stated he experienced seizures frequently, 
and was taking medication for them.  

Private and VA medical treatment records dated between 1993 
and 1999 confirm the occurrence of both major and minor 
seizures.  A July 1996 VA clinical notation reflected the 
Veteran's self-report of a tonic-clonic type seizure "every 
two months."  An August 1993 note from a private physician 
confirmed a diagnosis of epilepsy but did not indicate the 
frequency of any seizures.  Both private and VA records 
confirmed the Veteran was on regular medication for control 
of his seizures.  

As noted above, the Veteran has alleged a 100 percent rating 
was warranted for his seizures effective from 1993, the date 
he was awarded service connection for his epilepsy.  He has, 
in part, pointed to personal statements and medical treatment 
records submitted to VA in September and October 1999, after 
the April 1999 rating decision at issue in this case, 
documenting grand mal seizures occurring as frequently as 
monthly.  However, the level of frequency of the Veteran's 
seizures months or years after the April 1999 rating decision 
may not be considered in relation to this CUE claim.  When 
considering clear and unmistakable error, the determination 
must be made based on the evidence that existed at the time 
of the prior decision in question.  Russell, 3 Vet. App. at 
313-14.  

With respect to evaluating the Veteran's grand mal epilepsy 
in April 1999, the RO's decision was based on the evidence 
then of record and constituted a reasonable exercise of 
rating judgment based on the evidence.  The RO observed that 
on VA examination in July 1998, the Veteran reported minor 
seizures daily, but was unclear on the frequency of his major 
seizures.  This examination report was the most recent 
evidence of record at that time, and was thus properly 
utilized by the RO to assign a 40 percent rating, based on 5-
8 minor seizures weekly.  The Veteran has not identified any 
correct fact, as it was known at that time, that was not 
before the RO, and the Board finds no obvious error in the 
RO's consideration of the evidence and assignment of a 40 
percent initial rating.  

The Veteran and his representative argue, in essence, that 
the RO evaluated the facts incorrectly in assigning his 
initial rating.  The Court has consistently held that a 
disagreement with how the RO evaluated the facts many years 
ago is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Such a contention does not amount to a valid claim 
of clear and unmistakable error.  Baldwin v. West, 13 Vet. 
App. 1 (1999).  The Veteran has not otherwise pointed the 
Board toward any other errors which would constitute clear 
and unmistakable error as defined at 38 C.F.R. § 3.105(a).  

In conclusion, for the reasons stated above, the Veteran's 
claim of clear and unmistakable error in the April 1999 
rating decision which assigned him a 40 percent initial 
rating for his grand mal epilepsy must be denied.  The 
Veteran has not demonstrated clear and unmistakable error in 
the assignment of an initial rating of 40 percent.  As noted 
above, the benefit of the doubt rule does not apply to this 
issue.  Russell, 3 Vet. App. at 314.  




ORDER

The claim of clear and unmistakable error within the April 
28, 1999, rating decision that assigned an initial evaluation 
of 40 percent, effective from September 21, 1993, for grand 
mal epilepsy, is denied.  


REMAND

The Veteran seeks service connection for headaches, 
identified as migraine-type.  The Veteran has already been 
awarded service connection for grand mal epilepsy with post-
surgical headaches.  The Board observes the Veteran was 
afforded a VA neurological examination in September 2005 
which unfortunately did not include review of the claims 
folder.  In discussing the etiology of the Veteran's 
headaches, the examiner observed that the Veteran described 
two different types of headaches, but the examiner was unable 
to distinguish between the Veteran's post-surgical headaches 
and his migraine headaches "without resort to mere 
speculation."  However, the examiner also added that an 
opportunity to review the entire claims folder might be more 
revealing.  As this examination, conducted without the claims 
file, was inadequate, a new VA examination or opinion is 
required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims files to 
an appropriate medical expert for the 
purpose of determining the etiology of his 
migraine headaches.  The Veteran need not 
be scheduled for a physical examination 
unless such an examination is determined 
necessary by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  After fully reviewing 
the Veteran's medical history, to include 
his service treatment records, the 
examiner should whether it is at least as 
likely as not the Veteran's current 
migraine headaches had their onset during 
active military service, are due to or the 
result of a disease or injury incurred 
therein, or are due to or the result of 
his service-connected grand mal epilepsy.  
In so doing, the examiner is instructed to 
differentiate between the Veteran's 
service-connected post-surgical headaches, 
and his claimed migraine headaches.  The 
examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation, then he or she must 
discuss why such an opinion is not 
possible.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
The RO should consider whether the Veteran 
is entitled to a separate rating for a 
headache disorder.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable opportunity 
to respond before the record is returned 
to the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


